                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 1/30/2020
------------------------------------------------------------------X
                                                                  :
JIANJUN CHEN, QING PU, YOUCHUN                                    :
ZHENG, ALLEN CHUN KANG, MINZHONG :
DUAN, JIANSHE WANG, GUOLONG FU,                                   :          1:16-cv-5735-GHW
GENXIANG ZHANG, GENGSHEN ZHAO,                                    :
JIANXIN FENG, and QUN WANG, on behalf of                          :            ORDER
themselves and others similarly situated,                         :
                                                                  :
                                                    Plaintiffs, :
                                                                  :
                              -against-                           :
                                                                  :
2425 BROADWAY CHAO RESTAURANT,                                    :
LLC d/b/a OLLIE’S TO GO RESTAURANT, et :
al,                                                               :
                                                                  :
                                                 Defendants. :
                                                                  :
------------------------------------------------------------------X


GREGORY H. WOODS, District Judge:

         The Court has received Defendant Kasner’s motion to vacate the default judgment. Dkt.

No. 267. During the January 31, 2020 hearing, the Court will address the issues raised in that

motion. All Defendants in this action—but specifically Defendant Kasner—are directed to appear

in person or through counsel.

         Plaintiffs are directed to serve this order on Defendants and to retain proof of service.

         SO ORDERED.

 Dated: January 30, 2020                                      _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
